DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 4-7 and 15-21 are pending:
		Claims 1-2, 4-7 and 15-21 are rejected. 
		Claims 3 and 8-14 have been canceled.
		Claims 1 and 2 have been amended. 
		Claims 19-21 have been added.
Response to Amendments
Amendments filed 03/15/2022 have been entered. Amendments to the claims overcome claim objections, §112 and §103 rejections previously set forth in non-final Office Action mailed 12/20/2021.
Amendments have necessitated new grounds of rejection under §112 and §103. 
Response to Arguments
Arguments filed 03/15/2022 have been entered. Arguments were fully considered.
On page 10 of Applicant’s arguments, Applicant argues that:
In summary, Zhang fails to disclose the claimed second mother liquor tank. Brunsell was cited for teaching a "high basic pH adjustment station" and a "pH monitoring station." Office Action at 7. Kim was cited to support the position that "it is known that wastewater is treated by adjusting pH to help inhibit scale formation caused by precipitation of hardness-causing substances by evidence of Kim (Kim, see ¶16)." Id. at 8. Chen was cited for teaching a low- temperature treatment unit. Id. at 10. Rhee was cited for teaching an adsorption tower and a vacuum pump. Id. at 11. None of the cited references discloses or fairly suggest the claimed second mother liquid tank. For at least reasons set forth above, claim 1 is patentable over the cited references.

	This argument is persuasive in view amendments and remarks therefore previous rejection is withdrawn. However, the claimed second mother liquor tank is known in the art. Therefore claim 1 is rejected for being obvious over Zhang in view of Brunsell and further in view of Zhang (hereinafter referred to as ‘135).
Claim Objections
Claim 17 is objected for the following informalities: Claim 17 recites “the liquid outlet of the second evaporation unit” in line 3; consider rephrasing to – the first outlet of the second evaporation unit – for clarity and consistency with other claim language. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN104803535) in view of Brunsell (US 2012/0273418) and further in view of Zhang (CN 106007135, hereinafter referred to as Zhang ‘135) and by evidence of Kim (EP 3 147 013, cited in the IDS).
	Regarding claim 1, Zhang teaches a waste water treatment apparatus (see ¶2) comprising: 
	wherein a first evaporation unit (Fig. 2, first evaporation unit 32 (Fig. 2, first-stage evaporator 32); see ¶41), a first solid-liquid separation unit 6 (Fig. 2, first solid-liquid separation unit 6 (Fig. 2, first-stage centrifuge 6); see ¶41), a second evaporation unit (Fig. 2, second evaporation unit 52 (Fig. 2, secondary evaporator 52); see ¶42), and a second solid-liquid separation unit (Fig. 2, second solid-liquid separation unit 8 (Fig. 2, secondary centrifuge 8; see ¶42), a first mother liquid tank (Fig. 2, first mother liquid tank 15 (Fig. 2, centrifugal mother liquid tank 15); see  ¶46), wherein a first outlet of the first evaporation unit is fluidly connected to the first solid-liquid separation unit (see Fig. 2 of “fluidly connected”), the first solid-liquid separation unit is fluidly connected to the second evaporation unit (see Fig. 2 of “fluidly connected”), and a first outlet of the second evaporation unit is fluidly connected to the second solid-liquid separation unit (see Fig. 2 of “fluidly connected”); wherein an inlet of the first evaporation unit is fluidly connected to a waste water inlet (see Fig. 2 of waste water inlet goes through the purifying processing device 1); the first evaporation unit (see annotated Fig. 2) is configured to treat the waste water by first evaporation, to obtain a first ammonia-containing vapor (the evaporation unit of Zhang is structurally the same as the claimed invention therefore the apparatus will inherently have the same manner of operating such as controlling evaporator temperature and evaporator volume thus capable of outputting “ammonia-containing vapor”, see ¶14, ¶27, ¶50-¶51 & ¶65) and a first crystal-containing concentrated solution (“NaCl in the first-stage concentrated brine reaches…crystallization”) (see ¶11); the first solid-liquid separation unit (see annotated Fig. 2) is configured to separate the first crystal-containing concentrated solution by first solid-liquid separation(“crystals are transported to the first-stage centrifuge”) (see ¶11) (see annotated Fig. 2) to obtain a first solid and a first mother liquid, the first mother liquid tank has an inlet connected to an outlet of the first solid-liquid separation unit (see annotated Fig. 2) and an outlet connected to the second evaporation unit (the outlet of tank 15 goes to evaporator 52 therefore meet the limitation of “connected to”) (see Fig. 2), and is configured to store a first mother liquid tank (mother liquor) (see ¶46), the second evaporation unit (see annotated Fig. 2) is configured to treat the first mother liquid from the first mother liquid tank (see annotated Fig. 2) by second evaporation, to obtain a second ammonia-containing vapor (the evaporation unit of Zhang is structurally the same as the claimed invention therefore the apparatus will inherently have the same manner of operating such as controlling evaporator temperature and evaporator volume thus capable of outputting “ammonia-containing vapor”, see ¶14, ¶27, ¶50-¶51 & ¶65) a second crystal-containing concentrated solution (“second stage of evaporation to precipitate mixed of crystals”)  (see ¶78); and the second solid-liquid separation unit (see annotated Fig. 2) is configured to separate the second crystal-containing concentrated solution by second solid-liquid separation (“secondary centrifuge is connected to…the salt-dissolving tank”) (see ¶42) (see annotated Fig. 2) to obtain a second solid and a second mother liquid, and a second mother liquid from an outlet of the second solid-liquid separation unit (see Fig. 2), said second mother liquid is connected to the inlet of the first evaporation unit (see Fig. 2).  The mother liquor can occur at multiple stages such as evaporation, crystallization or centrifugation, the mother liquor is the liquid phase from the evaporator, crystallization and centrifuge processes. 






Annotated Fig. 2 of Zhang

    PNG
    media_image1.png
    853
    945
    media_image1.png
    Greyscale

	Zhang does not explicitly teach (1) said inlet of the first evaporation is fluidly connected to a first alkaline-substance inlet and a first pH meter and (2) a second mother liquid tank has an inlet connected to an outlet of the second solid-liquid separation unit and an outlet connected to the inlet of the first evaporation unit, and is configured to receive the second mother liquid from the second solid-liquid separation unit.
	In a related field of endeavor, Brunsell teaches a method for treating wastewater (see Entire Abstract) comprising an inlet of an evaporation unit (Fig. 1, evaporation unit 38 (Fig. 1, drum dryer 38); see ¶75) fluidly connected to a first alkaline-substance inlet (“high basic pH adjustment station”) (see ¶74) and a first pH meter (“pH monitoring station”) (see ¶73). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the evaporator of Zhang by incorporating the alkaline inlet and pH meter of Brunsell such that the alkaline inlet and pH meter are fluidly connected to the evaporator because it provides the benefit of the setting a target pH level and providing a known pH value and because it is known to adjust prior evaporation (Brunsell, see Fig. 1, 37, 38). Additionally, it is desirable to pretreat to remove calcium, magnesium and heavy metals prior to evaporation (Zhang, see ¶27) and it is known that wastewater is treated by adjusting pH to help inhibit scale formation caused by precipitation of hardness-causing substances by evidence of Kim (Kim, see ¶16).	
	The combination of references does not teach (2). 
	In a related field of endeavor, Zhang ‘135 teaches a brine treatment apparatus (see Entire Abstract) comprising a second mother liquid tank (Fig. 1, mother liquid tank II 16, see pg. 6) has an inlet connected (see Fig. 1) to an outlet of the second solid-liquid separation unit (Fig. 1, centrifuge II 15, see pg. 8) and an outlet (corresponds to outlet at pump II 17 shown in Fig. 1) connected to the inlet of a first evaporation unit (referred to as “MVR crystallization evaporator” which includes heat exchanger 5, separator 6 and compressor 20 shown in Fig. 1), and is configured to receive the second mother liquid from the second solid-liquid separation unit (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang by duplicating the mother liquid tank of Zhang such that there is a second mother liquid tank downstream of the second solid-liquid separation unit and connected to the first evaporation unit as disclosed by Zhang ‘135 because said tank provides the benefit of holding, transporting and storing liquids (see Webster Definition of “tank”).  
	Regarding claim 4, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 1, wherein the first evaporation unit and the second evaporation unit are selected from one or more of MVR evaporation device (Zhang, “vapor cycle recompression (MVR)”, see ¶28), single-effect evaporation device, multi-effect evaporation device and flash evaporation device respectively.
	Regarding claim 5, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 1, wherein the first evaporation unit and/or the second evaporation unit are/is MVR evaporation devices/a MVR evaporation device (Zhang, “vapor cycle recompression (MVR)”, see ¶28).
	Regarding claim 6, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 1, wherein the first solid-liquid separation unit and the second solid-liquid separation unit are selected from one or more of centrifugation device (Zhang, “two-stage centrifuge”, see ¶13), filtering device, and sedimentation device respectively.
	Regarding claim 7, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 1, both the first solid-liquid separation unit and the second solid-liquid separation unit is a centrifugation device (Zhang, “two-stage centrifuge”, see ¶13). 
	Regarding claim 15, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 1, further comprising a vacuum pump (Fig. 2, vacuum pump 34 (Fig. 2, circulation pump 34)), wherein an inlet of the vacuum pump is fluidly connected to the first evaporation unit and the second evaporation unit (see Fig. 2).  
	Regarding claim 17, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 1, wherein the first pH meter is installed downstream (Brunsell, see Fig. 1) from the waste water inlet (Brunsell, Fig. 1, wastewater stream is provided to a source location 11, see ¶114), the first alkaline-substance inlet (Brunsell, see Fig. 1).
	While the combination of references does not teach that said pH meter is installed downstream from the liquid outlet of the second evaporation unit, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pH meter of Zhang (as modified by Brunsell) by arranging said pH meter to the liquid outlet of the second evaporation unit because it would provide a known pH value after evaporation. 
	Regarding claim 18, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 17.
	Zhang does not teach an inlet of the first evaporation unit is further fluidly connected to a second alkaline-substance inlet, and a second pH meter, and the second alkaline-substance inlet is arranged downstream from the first pH meter, and the second pH meter is arranged between the second alkaline-substance inlet and the inlet of the evaporation unit.
	Brunsell teaches an inlet of the first evaporation unit (Fig. 1, evaporation unit 38) is further fluidly connected to a second alkaline-substance inlet (Fig. 1, NaOH 33B) (“high basic pH adjustment area or station”) (see ¶67), and the second alkaline-substance inlet (Fig. 1, NaOH 33B) is arranged downstream from the first pH meter (see Fig. 1), 
	While Brunsell does not teach explicitly teach a second pH meter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second alkaline-substance inlet (pH adjustment station) of Brunsell by incorporating a second pH meter after the second alkaline-substance inlet because it is obvious to measure pH after performing an adjustment (Brunsell, see Fig. 1 of pH monitoring system 36C provided after pH adjustment means 37). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the first evaporation unit of Zhang (as modified by Brunsell) by incorporating the second alkaline inlet and second pH meter of Brunsell and arranging the second pH meter between the second alkaline-substance inlet and the inlet of the evaporation unit arranging because one of ordinary skill in the art would have been motivated to provide a redundant or back-up pH adjustment system. 
	Regarding claim 19, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 1, wherein a second outlet (Zhang, see annotated Fig. 2) of the first evaporation unit (Zhang, see annotated Fig. 2) is connected to a first compressor (Zhang, Fig. 2, steam compressor 12; the gas outlet of the steam compressor is connection with the thermal source side-inlet of heat exchanger 21; see ¶43), a second outlet of the second evaporation unit is connected to a second compressor, or both.  
	Regarding claim 20, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 19, wherein, when both the first evaporation unit and the second evaporation unit are MVR evaporation devices, the first compressor is connected to the first evaporation unit and the second compressor is connected to the second evaporation unit (the limitation “when both..” is recited as process/method limitation).   
	Regarding claim 21, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 19, wherein one of the first evaporation unit and the second evaporation unit is a multi-effect evaporation device (Zhang, “vapor cycle recompression (MVR)”, see ¶28), a single- effect evaporation device, or a flash evaporation device.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN104803535) in view of Brunsell (US 2012/0273418) in view of Zhang (CN 106007135, hereinafter referred to as Zhang ‘135) and further in view of Chen (USPN 6,942,808) and by evidence of Kim (EP 3 147 013).
	Regarding claim 2, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 1.
	The combination of references does not teach an apparatus further comprising a low-temperature treatment unit arranged between and fluidly connected to the outlet of the first evaporation unit and an inlet of the first solid-liquid separation unit or arranged between the second evaporation unit and fluidly connected to the first outlet of the second solid-liquid separation unit.
	In a related field of endeavor, Chen teaches a system and method for treating wastewater (see C1/L10-15) a low-temperature treatment unit (Fig. 1, low-temperature treatment unit 106 (Fig. 1, crystallizing chamber 106); see C3/L37-45) between and fluidly connected to the outlet of  (see Fig. 1) an evaporation unit (Fig. 1, evaporation unit 105 (Fig. 1, flash chamber 105); see C3/L23-33) and an inlet of a solid-liquid separation unit (Fig. 1, solid-liquid separator 107; see C3/L40-45).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the apparatus of Zhang by incorporating the low-temperature treatment unit of Chen such that low-temperature treatment unit between an evaporation unit and solid-liquid separation unit because it provides the benefit of cooling (Chen, see C3/L38-41) which is desirable in Zhang for operating at different temperatures (Zhang, see ¶56) and because temperature is factor for determining solubility (Zhang, see ¶88, ¶95 & ¶13). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN104803535) in view of Brunsell (US 2012/0273418) in view of Zhang (CN 106007135, hereinafter referred to as Zhang ‘135) and further in view of Rhee (US 2011/0100917) and by evidence of Kim (EP 3 147 013) and by evidence of Roller (USPN 5,964,982).
	Regarding claim 16, Zhang, Brunsell and Zhang ‘135 teach the waste water treatment apparatus according to claim 15.
	The combination of references does not teach a tail gas adsorption tower, wherein an outlet of the vacuum pump is fluidly connected to the tail gas adsorption tower.  
	In a related field of endeavor, Rhee teaches a method for recovering anime from wastewater (see Entire Abstract) comprising an adsorption tower (see ¶21) (“gaseous amine may be adsorb”) (see ¶44), wherein an outlet of a vacuum pump (see ¶29) is fluidly connected to the adsorption tower (“the vacuum pump may be installed in the downstream of the adsorption tower”) (see ¶38). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the waste water treatment apparatus of Zhang by incorporating the gas adsorption tower of Rhee because said adsorption tower would provide the benefit of capturing gases prior to discharging to the air (Rhee, see ¶38) since evaporators are known to have residual gas that escape through the top of said evaporators by evidence of Roller (Roller, see C2/L50-56).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778